ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13 is canceled as indicated above.
Allowable Subject Matter
Claims 1-2, 4, 6-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1 (and similarly for claims 14 and 17), the amendments and remarks as filed 1/28/2021 have properly overcome the prior rejections as mailed on 11/19/2020, particularly these critical limitations (emphasized) help overcome the prior art:
A loading determination system comprising:
a storage unit configured to store dimension information for each of a plurality of loading regions which is present in a vehicle, the dimension information being relevant to an upper limit of a dimension of a parcel which is able to be loaded in each of the loading regions;
and a control unit configured to determine, based on the dimension information, whether a first parcel, which is planned to be loaded, is able to be loaded in the vehicle, output a determination result of whether the first parcel is able to be loaded, and
when the first parcel is able to be loaded, first information relevant to a first loading region in which the first parcel is planned to be loaded, the first loading region being included in the plurality of loading regions, determine, when another parcel has been loaded in the first loading region, whether a second loading region in which the other parcel is able to be loaded is present, the second loading region being included in the plurality of loading regions and being a region in which no parcel different from the other parcel has been loaded; and
output, when the second loading region is present, second information relevant to the second loading region, the second information including a notice that prompts movement of the other parcel to the second loading region.
For intendent claims 14 and 17 which are similar in scope the claim 1, are allowed for similar limitations to that of claim 1, as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CARLOS E. GARCIA
Primary Examiner
Art Unit 2688



/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                          2/2/2021